Case 3:19-cv-01435-BEN-KSC Document 22 Filed 08/10/20 PageID.1264 Page 1 of 1



  1
  2
  3
  4
  5
  6
  7                         UNITED STATES DISTRICT COURT
  8                       SOUTHERN DISTRICT OF CALIFORNIA
  9
 10
       SHANE LORENZE HUSTED,                     No. 3:19-cv-01435-BEN-KSC
 11
                       Plaintiff,
 12
                                                [PROPOSED]
       v.                                        ORDER AWARDING EQUAL
 13
                                                 ACCESS TO JUSTICE ACT
       ANDREW SAUL,                              ATTORNEY FEES AND EXPENSES,
 14    Commissioner of Social Security,          PURSUANT TO 28 U.S.C. § 2412(d),
 15                                              AND COSTS PURSUANT TO 28
                       Defendant.                U.S.C. § 1920
 16
 17
 18
 19         Based upon the parties’ Joint Motion Stipulating for the Award and Payment
 20   of Equal Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that
 21   fees and expenses in the amount of $7,532.67 as authorized by 28 U.S.C. § 2412,
 22   and no costs, be awarded subject to the terms of the Joint Motion.
 23         IT IS SO ORDERED.
 24
      Dated: August 10, 2020
 25
 26
 27
 28
